The Court.

It is clear, that statutes passed against the plain and obvious principles of common right, and common reason, are absolutely null and void, as far as they are calculated to operate against those principles. In the present instance, we have an act before us, which, were the strict letter of it applied to the case of the present claimants, would be evidently against common reason. But we would not do the legislature who passed this act, so much injustice, as to sit here and say that it was their intention to make a forfeiture of property brought in her^ as this was. We are, therefore, bound to give such a construction to this enacting clause of the act of 1788, as will-be consistent with justice, and the dictates of natural reasopj.. though contrary to the strict letter of the. law ; and this construction is, that the legislature never had it in their" contemplation to make a forfeiture of the negroes in question, and subject the parties to so heavy a penalty for bringing slaves into the state, under the circumstances and for the purposes, the claimants have proved.
Present, Grimke, Waties and Draytok, Judges.